Martin, P. J.
(dissenting). I dissent and vote to disbar the respondent. The finding by the Beferee that the charge of misconduct has been established is fully sustained by the evidence in the record. In addition, his misconduct in filing the false affidavit has been accentuated by his false testimony in this proceeding.
It should be noted that this is not the first occasion on which the respondent has been guilty of misconduct. The petition alleges that in another matter the respondent had converted to his own use the share of a settlement to which his clients- were entitled. It set forth that restitution had been made in full and for that reason the Grievance Committee decided not to press the complaint. The. foregoing allegations were not denied by the respondent in his answer.
The respondent should be disbarred.
Townley, Glennon, Untermyer and Dore, JJ., concur in Per Curiam opinion; Martin, P. J., dissents in opinion and votes for disbarment.
Bespondent suspended for two years.